ON STATE’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
*146The state has filed a motion for rehearing in this case based solely on the contention that the court had committed error in its holding that the written confession was wrongfully admitted. Oral argument presented on the motion presents a different view to that expressed in the opinion. We have checked the statement of facts and find that the opinion follows very closely the record as made in the trial.
We note the testimony of the sheriff who says that no threats were made against appellant; that he was not ordered by anyone to take him to another jail for safe keeping, but that he always pursues this procedure regardless of who he has in custody — whether white or Negro. The deputy sheriff did not know why the appellant was taken out of the county. When questioned about this, the district attorney, who argued the motion, said that he had frequently advised the sheriff against such procedure. Under the circumstances thus detailed, as fully set out in the orginial opinion, we remain of the opinion that the written confession should be excluded. The law enforcement officers have no more authority to make the law than this court has. We can only construe it as it is presented to us and it is the duty of the law enforcement officers to follow the law as they find it.
The state’s motion for rehearing is overruled.